 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ISAIAS VASQUEZ and LINDA HEFKE                 Case No. 1:17-cv-00796-AWI-BAM
     on behalf of all other similarly situated
12   individuals,                                   ORDER GRANTING IN PART
                                                    DEFENDANTS’ MOTION TO RECOVER
13                     Plaintiffs,                  REASONABLE EXPENSES PURSUANT
                                                    TO FRCP 30(g)
14          v.
                                                     (Doc. No. 149)
15   LEPRINO FOODS COMPANY, a
     Colorado Corporation; LEPRINO FOODS
16   DAIRY PRODUCTS COMPANY, a
     Colorado Corporation; and DOES 1-50,
17   inclusive,
18                     Defendants.
19

20          On November 21, 2019, Defendants Leprino Foods Company and Leprino Foods Dairy

21   Products Company (“Defendants”) filed a Motion to Recover Reasonable Expenses pursuant to

22   Federal Rule of Civil Procedure 30(g). Defendants seek to recover fees and costs in the amount

23   of $5,987.38 in connection with the scheduled deposition of nonparty deponent, Ronaldo Salvo.

24   (Doc. Nos. 149, 156.) The parties filed a Joint Statement regarding Defendants’ motion on

25   December 6, 2019. (Doc. No. 156.)

26          The matter was heard on December 13, 2019, before the Honorable Barbara A.

27   McAuliffe. Kitty Szeto appeared by telephone on behalf of Plaintiffs Isaias Vasquez and Linda

28   Hefke. Lisa Pooley appeared in person on behalf of Defendants.
                                                    1
 1          Having considered the Joint Statement, the parties’ arguments and the record on file,

 2   Defendants’ motion is granted in part.

 3                                            BACKGROUND

 4          This wage-and-hour class action stems from Defendants’ alleged custom and policy to “de

 5   crew,” i.e., sending workers home prior to the start of their scheduled shift without pay because

 6   Defendants reportedly misjudged its production or labor needs and from Defendants’ alleged

 7   policy of requiring Plaintiffs and workers to remain on call and subject to return to discuss

 8   business matters and/or return to their work stations during their rest and meal breaks if called

 9   upon to do so by supervisory personnel. (Doc. No. 61, Third Amended Complaint at ¶¶ 5, 7.)

10          On June 6, 2019, Plaintiffs filed their motion for class certification. (Doc. No. 116.)

11   Defendants opposed the motion on August 30, 2019. (Doc. No. 120.) On September 9, 2019, in

12   anticipation of filing their reply, Plaintiffs sought the Court’s leave to exceed Rule 30’s ten-

13   deposition limit to depose putative class members who submitted declarations in support of

14   Defendants’ opposition to the motion for class certification. (Doc. No. 132 at 3.) On September

15   25, 2019, the Court partially granted Plaintiffs’ request, permitting them to conduct seven

16   depositions of the putative class members who submitted declarations in support of Defendants’

17   opposition to the motion for class certification. (Doc. 136). The parties were directed to meet

18   and confer to work out a schedule for the depositions, all of which were to be completed no later

19   than November 8, 2019. (Id.)

20          Following the Court’s order permitting additional depositions, counsel for the parties
21   began communicating to set a schedule for the depositions. Once Plaintiffs identified the persons

22   to be deposed, Defendants inquired about the deponents’ availability for deposition. (Doc. 156-1,

23   Pooley Decl. at ¶¶ 3-4, Exs. B and C.) Defense counsel communicated with Plaintiffs’ counsel

24   about each deponent’s availability and whether defense counsel had been authorized to accept

25   service of a deposition subpoena for each deponent.

26          With regard to deponent Ronaldo Salvo, on October 14, 2019, Plaintiffs sought
27   confirmation of Mr. Salvo’s deposition for October 28, 2019, upon his return to work on October

28   25, 2019. In response, Defendants indicated that given Mr. Salvo’s October 25 return to work, he
                                                       2
 1   would not have reasonable notice for a deposition. Defendants advised that, upon his return, they

 2   would check on his availability and let Plaintiffs’ counsel know his availability for other dates.

 3   (Pooley Decl. at ¶ 9, Ex. H.)

 4          On October 16, 2019, Plaintiffs’ counsel asked if Mr. Salvo’s deposition could be

 5   scheduled for October 31, 2019. (Pooley Decl. at ¶ 10, Ex. I.) On October 21, 2019, defense

 6   counsel indicated that October 31 would not work for Mr. Salvo, but they would check on his

 7   availability. Plaintiff’s counsel then sent another email asking that they check on October 30 as

 8   an alternative to October 31. (Pooley Decl. at ¶ 11, Ex. J.)

 9          On October 25, 2019, defense counsel learned that Mr. Salvo was not available for

10   deposition on October 30 or 31, but he could be available on November 5, 2019. Although an

11   offer was made to Mr. Salvo to have defense counsel accept service of a deposition subpoena on

12   his behalf, Mr. Salvo did not authorize defense counsel to accept service on his behalf. Defense

13   counsel notified Plaintiffs’ counsel that Mr. Salvo was available on November 5, 2019.

14   Plaintiffs’ counsel confirmed the November 5 date and inquired if defense counsel would accept

15   service on behalf of Mr. Salvo. Defense counsel responded that they had not been authorized to

16   accept service on his behalf. (Pooley Decl. at ¶ 12, Ex. K.)

17          On October 28, 2019, defense counsel received Plaintiffs’ Amended Notice of Deposition

18   of Ronaldo Salvo, which noticed his deposition for November 5, 2019 at 9:00 a.m., at Esquire

19   Deposition Solutions in Fresno, California. (Pooley Decl. at ¶ 13, Ex. L.)

20          On October 31, 2019, the parties attended the deposition of Alejandro Osuna, taken by
21   Plaintiffs’ Counsel, Kitty K. Szeto. Defense counsel Lisa M. Pooley was present at the

22   deposition. (Pooley Decl. at ¶ 14, Ex. M.) During the deposition, Ms. Szeto inquired as to

23   whether Mr. Osuna knew of any facts as to why Mr. Salvo would have been evading service and

24   whether he knew of any facts to help Plaintiffs better serve him. Mr. Osuna did not provide any

25   information in that regard. (Doc. 157, Szeto Decl. at ¶ 4.)

26          On November 4, 2019, Ms. Pooley traveled from San Francisco to Fresno, which took
27   four hours, and stayed overnight in a Fresno hotel. On the morning of November 5, 2019, Ms.

28   Pooley went to Esquire Deposition Solutions, the location for Mr. Salvo’s noticed deposition.
                                                       3
 1   Upon her arrival, Ms. Pooley was informed by the receptionist that the deposition was not on the

 2   calendar and that Plaintiffs had cancelled the deposition on November 1, 2019, four days earlier.

 3   Ms. Pooley then sent an email to Plaintiffs’ counsel inquiring as to why Defendants had not been

 4   advised that Mr. Salvo’s deposition had been cancelled. Ms. Pooley then drove back to San

 5   Francisco, which took four hours. (Doc. 156-1, Pooley Decl. at ¶ 15.)

 6          Defendants now seek recovery of their reasonable expenses incurred on November 4 and

 7   5, 2019, for defense counsel attending Mr. Salvo’s deposition in the total amount of $5,987.30

 8   (costs and attorney’s fees). Defendants also seek recovery for preparing the instant motion and

 9   joint statement in the amount of $2,540.00.

10          Plaintiffs oppose the request, arguing that defense counsel was on notice that the

11   deposition was not going forward as scheduled. Plaintiffs contend that counsel knew that Mr.

12   Salvo was not going to appear for his deposition for several reasons. First, Plaintiffs assert that

13   Defendants were aware that he would not attend because defense counsel refused to accept

14   service on his behalf. Second, Plaintiffs contend that defense counsel knew on October 31, that

15   Mr. Salvo was evading service and defense counsel reportedly made a statement to the court

16   reporter indicating her knowledge that Mr. Salvo’s deposition would not proceed. In particular,

17   Plaintiffs point out that during Mr. Osuna’s deposition on October 31, Plaintiffs’ counsel asked

18   Mr. Osuna if he knew of any facts as to why Mr. Salvo was potentially evading service and

19   whether he had any better information to help them try and serve Mr. Salvo. (Doc. 157, Szeto

20   Decl. at ¶ 4.) At the conclusion of the deposition, Plaintiffs’ counsel reportedly heard defense
21   counsel, Ms. Pooley, state to the court reporter, “I guess Tuesday’s deposition is not going

22   forward.” (Id.) Plaintiffs’ counsel therefore asserts that she held a good faith belief Ms. Pooley

23   knew the deposition would not be going forward and she subsequently cancelled it. (Id.) Third,

24   Plaintiffs suggest that Defendants should not have assumed that Mr. Salvo would be served after

25   October 31 or over the weekend, and the decision to travel to his deposition and then request fees

26   defies common sense. (Doc. 156 at 9.)
27                                         LEGAL STANDARD

28          Federal Rule of Civil Procedure 30(g) provides, in relevant part, that “[a] party who,
                                                       4
 1   expecting a deposition to be taken, attends in person or by an attorney may recover reasonable

 2   expenses for attending, including attorney’s fees, if the noticing party failed to: (1) attend and

 3   proceed with the deposition; or (2) serve a subpoena on a nonparty deponent, who consequently

 4   did not attend.” Fed. R. Civ. P. 30(g). Further, sanctions may be imposed “on a person who

 5   impedes, delays, or frustrates the fair examination of the deponent.” Fed. R. Civ. P. 30(d)(2).

 6   “What constitutes reasonable expenses and appropriate sanctions is a matter for the Court’s

 7   discretion.” Jones v. Lehigh Sw. Cement Co., No. 1:12–cv–00633–AWI–JLT, 2014 WL 346619,

 8   at *6 (E.D. Cal. Jan. 30, 2014) (citing Biovail Labs., Inc. v. Anchen Pharm., Inc., 233 F.R.D. 648,

 9   654 (C.D. Cal. 2006)).

10                                              DISCUSSION

11          Plaintiffs noticed the deposition of Mr. Salvo for November 5, 2019, but they did not

12   serve him with a deposition subpoena and did not appear for his deposition. Plaintiffs formally

13   notified the court reporter that the deposition had been cancelled, but there is no indication that

14   Plaintiffs notified defense counsel that the deposition would not proceed. That defense counsel

15   may have been aware of Plaintiffs’ difficulties in serving Mr. Salvo or that Ms. Szeto reportedly

16   overheard defense counsel state that she guessed the deposition was not going forward are not

17   sufficient notice. There is nothing before the Court indicating that Plaintiffs took any affirmative

18   steps to notify, or confirm with, defense counsel that the deposition would not proceed as

19   scheduled. Accordingly, the Court finds an award of reasonable expenses for attending the

20   deposition, including attorney's fees, is appropriate pursuant to Rule 30(g). Albee v. Continental
21   Tire North America, Inc., 780 F. Supp.2d 1005, 1013 (E.D. Cal. 2011) (finding an award of

22   reasonable costs, including attorney’s fees appropriate, for last-minute cancellation of out-of-state

23   deposition).

24           Defendants’ counsel declares that she incurred $462.88 in expenses for hotel, meals,

25   mileage and bridge toll for travel between Fresno and San Francisco. (Pooley Decl. at ¶ 20.) The

26   Court finds that these costs are properly recoverable. Regarding attorney’s fees, Defendants
27   incurred $5,524.50 in attorney’s fees as follows: (1) 8.0 hours travelling to and from Fresno at a

28   rate of $635 per hour, and (2) .7 hours attending the deposition at a rate of $635 per hour. (Id.)
                                                       5
 1   Although the Court finds that the number of hours requested by Defendants are reasonable, the

 2   hourly rate is not.

 3            In determining a reasonable hourly rate, district courts are guided by the rate prevailing in

 4   the community for similar work performed by attorneys of comparable skill, experience, and

 5   reputation. See Chalmers v. Cty. of Los Angeles, 796 F.2d 1205, 1210-11 (9th Cir. 1986).

 6   Generally, the hourly rate for competent and experienced attorneys in the Fresno Division of the

 7   Eastern District is between $250 and $400, “with the highest rates generally reserved for those

 8   attorneys who are regarded as competent and reputable and who possess in excess of 20 years of

 9   experience.” Avila v. Cold Spring Granite Co., No. 1:16-cv-001533-AWI-SKO, 2018 WL

10   400315, at *10 (E.D. Cal. Jan. 12, 2018) (citation omitted); Freshko Produce Servs., Inc. v. Write

11   On Mktg., Inc., No. 1:18-cv-01703-DAD-BAM, 2019 WL 3798491, at *2 (E.D. Cal. Aug. 13,

12   2019), report and recommendation adopted, No. 1:18-cv-01703-DAD-BAM, 2019 WL 5390563

13   (E.D. Cal. Oct. 22, 2019); Phillips 66 Co. v. California Pride, Inc., No. 1:16-cv-01102-LJO-SKO,

14   2017 WL 2875736, at *16 (E.D. Cal. July 6, 2017), report and recommendation adopted, No.

15   1:16-cv-01102-LJO-SKO, 2017 WL 3382974 (E.D. Cal. Aug. 7, 2017) (finding an hourly rate of

16   $400 reasonable for attorney with twenty years of relevant experience). The Court takes judicial

17   notice of the State Bar of California website, which shows that Ms. Pooley was admitted to

18   practice in 1993 and has more than twenty-five years of experience. Given this information, the

19   Court finds that a rate of $400.00 is reasonable for the services of Ms. Pooley. With this hourly

20   rate, the attorney fees incurred by Defendants for Ms. Pooley’s attendance at the deposition total
21   $3,480.00 (8.7 hours x $400/hour).

22            Defendants also request an award of attorney's fees incurred in bringing the instant

23   motion. However, the Court declines to award fees beyond those expenses permitted by Rule

24   30(g).

25                                      CONCLUSION AND ORDER

26            Based on the foregoing, Defendants’ motion to recover reasonable expenses pursuant to
27   Federal Rule of Civil Procedure 30(g) is partially GRANTED. Plaintiffs’ counsel are directed to

28   pay Defendants their reasonable expenses, including attorney’s fees, in the amount of
                                                        6
 1   $3,942.88 ($462.88 in costs and $3,480.00 in attorney’s fees) for attending the noticed deposition

 2   of Rolando Salvo on November 5, 2019 in Fresno, California.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     December 18, 2019                         /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     7
